The opinion of the court was delivered by
Redfield, J.
It is admitted, that the property in question was trust property; and we think the character of the trust is sufficiently declared upon the face of the 'deed. All that is necessary for that purpose is, that it should intelligibly appear upon the conveyance; — and we think there could be but one opinion in regard to that point, in the present case.
The general principle, that trust property is not liable to be levied upon and sold for the debt of the trustee, will hardly be questioned by any one. Indeed, if the trustee should himself dispose of it in a manner not justified by the trust, a court of equity would aid the cestui que trust to recover it. This rule undoubtedly applies to property in the hands of an executor, both real and personal, whether coming from the testator, or from the collection of debts, or other assets, belonging to the estate. Of course, then, the sale of this property upon the execution against the plaintiff, for his own personal debt, could convey no interest.
The case of Coburn v. Ansart, 3 Mass. 319, is not law. We think the case has not been followed, even in Massachusetts; — if so, it must be upon some peculiar ground, which it is not necessary to conjecture, or explain. The court's of Massachusetts at an early day adopted a very rigid rule upon this subject, — going so far as to hold, that a judgment, recovered by an executor for the debt of the testator, could not be carried into effect after the decease of the *349executor,'but that the administrator da bonis non might maintain an action upon the original cause of action. Grout v. Chamberlain, 4 Mass. 611, 613. For this the court cite English ■ cases, which I have not examined. It is obvious, that any such notion is too absurd to be supported by any authority, short of an express statute. But the Massachusetts courts, having no court of equity, early fell into the practice of disregarding all distinctions growing out of trusts.
The defendant being himself the treasurer, and, as such, bound to pay the dividends upon these shares, and assuming to withhold the money upon the ground of a claim of right in himself, which is shown to be - groundless, we see no reason, why he should not be liable in this form of action.
Judgment affirmed.